NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0248n.06

                                          No. 19-6025


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                      FILED
 JAMES BAKER,                                           )                       May 20, 2021
                                                        )                   DEBORAH S. HUNT, Clerk
        Petitioner-Appellant,                           )
                                                        )
 v.                                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 UNITED STATES OF AMERICA,                              )      COURT FOR THE WESTERN
                                                        )      DISTRICT OF TENNESSEE
        Respondent-Appellee.                            )
                                                        )
                                                        )

BEFORE:        ROGERS, WHITE, and MURPHY, Circuit Judges.

       ROGERS, Circuit Judge. In this suit for post-conviction relief under 28 U.S.C. § 2255, the

district court denied relief solely on a ground that the government now concedes was erroneous.

The government urges us to affirm on one of several alternative grounds. These grounds have not

been addressed by the district court, and such consideration would be valuable in our examination

of the government’s alternative arguments. We therefore decline to rule on the alternative grounds

on this appeal, but instead remand for initial consideration by the district court. This panel

unanimously agrees that oral argument is not needed. See Fed. R. App. P. 34(a).

       In April 2013, Baker was convicted of three offenses: (1) being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1), (2) possession with intent to distribute cocaine in

violation of 21 U.S.C. § 841(a)(1), and (3) use of a firearm in the commission of a felony in

violation of 18 U.S.C. § 924(c). The district court sentenced him to 276 months’ imprisonment:

216 months for the Section 922(g)(1) and drug-possession charges, to be served concurrently, and
No. 19-6025, Baker v. United States


a mandatory 60 months for the Section 924(c) charge, to be served consecutively. We affirmed

Baker’s conviction and sentence on direct appeal. United States v. Baker, 562 F. App’x 447, 457

(6th Cir. 2014), cert. denied 573 U.S. 939 (2014).

          In April 2015, Baker filed a pro se motion under 28 U.S.C. § 2255 to vacate his sentence,

asserting several ineffective-assistance-of-counsel claims. The government opposed the motion.

In later pro se filings, Baker supplemented his § 2255 petition to add, among other claims, a claim

that his conviction is invalid in light of Rehaif v. United States, 139 S. Ct. 2191 (2019).

          The district court denied the § 2255 motion, concluding in relevant part that “as for Rehaif,

the Supreme Court has yet to rule whether it applies retroactively.” We granted a certificate of

appealability (“COA”) with respect to Baker’s Rehaif claim and denied a COA as to all other

claims.

          On appeal, both parties agree that Rehaif applies retroactively to cases on collateral review.

We accept the government’s concession on this issue, for the reasons we recently stated in Kelley

v. United States, No. 20-5448 (6th Cir. Feb. 5, 2021) (per curiam) (order):

          The parties agree that the district court erred when it concluded that Rehaif was not
          retroactively applicable to cases on collateral review. In Rehaif, the Supreme Court
          held that, “in prosecutions under § 922(g) . . . the Government must prove that the
          defendant knows of his status as a person barred from possessing a firearm.” 139
          S. Ct. at 2195. Similar to the Court’s decisions in Bailey v. United States, 516 U.S.
          137 (1995), and Burrage v. United States, 571 U.S. 204 (2014), the Court in Rehaif
          interpreted a criminal statute to require proof of an additional element to convict a
          defendant. In Bailey, the Court held that, to convict a defendant under 18 U.S.C.
          § 924(c)(1) for “using” a firearm, the government must show “active employment
          of the firearm.” 516 U.S. at 144. The Court later ruled that, because Bailey held
          “that a substantive federal criminal statute does not reach certain conduct,” it was
          a substantive rule and thus applied retroactively to cases on collateral review.
          Bousley v. United States, 523 U.S. 614, 620 (1998). And in Burrage, the Court
          held that, to convict a defendant under 21 U.S.C. § 841(b)(1) for a drug crime in
          which “death or serious bodily injury results from the use of such substance,” the
          government must show that the use of the drug is a but-for cause of the death, rather
          than merely a contributing cause. 571 U.S. at 218-19. We have held that Burrage
          applies retroactively to cases on collateral review because it was a substantive rule

                                                   -2-
No. 19-6025, Baker v. United States


         that narrowed the scope of a criminal statute. Harrington v. Ormond, 900 F.3d 246,
         249 (6th Cir. 2018). In Bailey, Burrage, and Rehaif, the Supreme Court interpreted
         a criminal statute to require proof of an additional element to convict a defendant.
         Thus, just as Bailey and Burrage announced new substantive rules that apply
         retroactively to cases on collateral review, so did Rehaif. See Schriro v. Summerlin,
         542 U.S. 348, 354 (2004) (“A decision that modifies the elements of an offense is
         normally substantive rather than procedural. New elements alter the range of
         conduct the statute punishes, rendering some formerly unlawful conduct lawful or
         vice versa.”).
Kelley, No. 20-5448, ECF No. 20-2 at 3-4.

         Despite the parties’ agreement on the sole issue in this appeal, the government maintains

that we should affirm the district court because Baker procedurally defaulted his Rehaif claim by

failing to assert it at trial or on direct appeal, though Baker responds that the government forfeited

such an argument by not raising it below. The government contends that, even if Baker could

overcome procedural default, it should prevail on the merits because Baker has not demonstrated

that he is entitled to habeas relief on the grounds that the error had a “substantial and injurious

effect or influence in determining the jury’s verdict.” Brecht v. Abrahamson, 507 U.S. 619, 637-

38 (1993) (quoting Kotteakos v. United States, 328 U.S. 750, 776 (1946)). In the alternative, the

government contends that we can reject Baker’s challenge to his § 922(g) conviction on the basis

of the “concurrent sentencing doctrine.” See Dale v. Haeberlin, 878 F.2d 930, 935 n.3 (6th Cir.

1989).

         Because the district court did not address the merits of the Rehaif claim or the government’s

alternative grounds for upholding Baker’s conviction, we leave it to the district court to decide

these issues in the first instance. Here, the district court rejected the Rehaif claim on its initial

review and confined its decision to the issue of retroactivity, so there is no evidentiary record

before us nor any prior consideration of the alternative grounds the government now presents.

Baker also argues that because there was no evidentiary hearing, he was unable to present any

evidence that could rebut the alternative grounds the government raises for the first time on appeal.

                                                  -3-
No. 19-6025, Baker v. United States


Where the appellee presents “several alternate grounds on which to affirm the district court’s

dismissal” of the case, but the district court did not address any of them, we generally remand to

the district court to resolve the issues in the first instance. E.g., VanderKodde v. Mary Jane M.

Elliott, P.C., 951 F.3d 397, 404 (6th Cir. 2020). Doing so in this case is consistent with Rehaif

itself, where the Supreme Court remanded for consideration of the government’s alternative basis

for upholding the conviction where that question was not addressed by the lower courts. Rehaif,

139 S. Ct. at 2200. The Eleventh Circuit followed suit and remanded to the district court to

consider the issue in the first instance. United States v. Rehaif, 776 F. App’x 653, 654 (11th Cir.

2019) (per curiam). We have done the same in an analogous situation. See Harrington, 900 F.3d

at 250.

          Accordingly we vacate the judgment of the district court, and remand for proceedings

consistent with this opinion. Baker’s motion requesting oral argument is denied as moot.




                                                -4-